IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-84,740-03


                  EX PARTE ALFRED EUGENE AISHMAN, JR., Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 114-1136-05-B IN THE 114TH DISTRICT COURT
                               FROM SMITH COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to aggravated sexual

assault of a child and was sentenced to fifty years’ imprisonment.

        In the instant application, Applicant raises three grounds for review. Applicant alleges that

he is actually innocent of the offense to which he pleaded guilty. He also alleges prosecutorial and

judicial misconduct during post-conviction DNA proceedings pursuant to Chapter 64 of the Texas

Code of Criminal Procedure, which occurred after the final disposition of his initial application for

writ of habeas corpus.
                                                                                                     2

       Applicant is not confined because of any error in his Chapter 64 proceedings. Therefore, the

post-conviction writ of habeas corpus is not available for his claims of error in that proceeding.

Ex parte Baker, 185 S.W.3d 894 (Tex. Crim. App. 2006); Ex parte Suhre, 185 S.W.3d 898 (Tex.

Crim. App. 2006). Those claims are denied.

       Applicant's remaining claims are barred from review; as such, they are dismissed. Tex. Code

Crim. Proc. art. 11.07 § 4.




Filed: August 21, 2019
Do not publish